DETAILED ACTION
The present application is in response to the original application filing on 16 APRIL 2021 and the preliminary amendment filed on 8 JUNE 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 05/19/2021 and 05/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the Examiner.

Response to Amendment
Claims 1, 12, and 18 have been amended. No claims have been cancelled or added. No new subject matter has been incorporated by way of claim amendment. Claims 1-20 are pending and herein examined. 

Claim Objections
Claims 15-17 are objected to because of the following informalities: 
Claim 15, antecedent basis has already been established for two terms and the claim should read --activation of a motor to cause the rotational component coupled to the 
Claim 16, antecedent basis has already been established for lighting component and should read --the lighting component--
Claim 17, antecedent basis has already been established for lighting component and should read --the lighting component--
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/999,493. Although the claims at /issue are not identical, they are not patentably distinct from each other because the instant application is filed as a continuation of the U.S. Patent and the claims are anticipated because they are broadened. Concerning claim 18, a +/- 180 rotation is effectively rotating 360 degrees.
The table below highlights differences between the instant application and the U.S. Patent.
Instant Application
U.S. Patent No. 10/999,493


a lighting component to illuminate a surgical field;

a camera device coupled to the lighting component via a rotational component configured to rotate the camera device 360 degrees around a radial axis centered with respect to the lighting component;

a computing system communicatively coupled to the camera device, the computing system including a processor and a memory device, the memory device including instructions that, when executed by the processor, cause the computing system to:



analyze the first image information to detect that a sight line from the camera device to a tracked object is at least partially obstructed;

control the rotational component to rotate the camera device about the lighting component.



a lighting component to illuminate a surgical field;

a camera device coupled to the lighting component via a rotational component configured around the lighting component, the rotational component being configured to rotate the camera device around the lighting component;

a computing system communicatively coupled to the camera device, the computing system including a processor and a memory device, the memory device including instructions that, when executed by the processor, cause the computing system to:



analyze the first image information to determine whether a sight line from the camera device to a tracked object is at least partially obstructed;







2. The system of claim 1, wherein the rotational component is configured to rotate the camera device to a location where the tracked object is not obstructed in a second sight line to the camera device without the lighting component rotating.
3. The system of claim 1, wherein the lighting component includes a plurality of lights, the plurality of lights fixed with respect to the surgical field.
3. The system of claim 1, wherein the lighting component includes a plurality of lights, the plurality of lights fixed with respect to the surgical field.
4. The system of claim 3, wherein the plurality of lights are scialytic lights.
4. The system of claim 3, wherein the plurality of lights are scialytic lights.
5. The system of claim 1, further comprising a second camera device coupled to the lighting component via the rotational component.
5. The system of claim 1, further comprising a second camera device coupled to the lighting component via the rotational component.

6. The system of claim 5, wherein the computing device is to control the rotational component to rotate the camera device about around the lighting component in response to determining that the tracked object is at least partially obstructed from the sight line of the camera device and a second sight line of the second camera device.
7. The system of claim 1, wherein the camera device is an infrared depth camera.
7. The system of claim 1, wherein the camera device is an infrared depth camera.
8. The system of claim 1, wherein system further includes a motor to cause the rotational component to rotate.
8. The system of claim 1, wherein the system further includes a motor to cause the rotational component to rotate.
9. The system of claim 1, wherein the system further includes a housing, including the lighting component, and a ceiling mounted arm connected to the housing.
9. The system of claim 1, wherein the system further includes a housing, including the lighting component, and a ceiling mounted arm connected to the housing.
10. The system of claim 1, wherein the computing device is further to cause a light of the lighting component to flash in 


11. The system of claim 1, wherein to control the rotational component to rotate the camera device around the lighting component, the computing device is to control the rotational component to constantly rotate the camera device.
12. A computer implemented method for tracking an object within a surgical field, the method comprising:

receiving, at a processor from a camera device, first image information of the surgical field;

analyzing, using the processor, the first image information to detect that a sight line from the camera device to a tracked object is at least partially obstructed;


a radial axis centered on a lighting component;






receiving, from the camera device subsequent to the camera device rotating, second image information of the surgical field indicative of a position and orientation of the tracked object within the surgical field; and

outputting, from the processor, the position and the orientation of the tracked object.


receiving, at a processor from a camera device, first image information of the surgical field;

analyzing, using the processor, the first image information to determine whether a sight line from the camera device to a tracked object is at least partially obstructed;



receiving, from the camera device subsequent to the camera device rotating, second image information of the surgical field indicative of a position and orientation of the tracked object within the surgical field;

outputting, from the processor, the position and the orientation of the tracked object; and



13. The method of claim 12, wherein communicating the signal to rotate the camera device includes calculating a position to rotate the camera device where the tracked object is not obstructed in a second sight line to the camera device without a lighting component rotating.
14. The method of claim 12, wherein communicating the signal to rotate the camera device includes calculating a position to rotate the camera device in response to determining that the tracked object is at least partially obstructed from the sight line of the camera device and a second sight line of a second camera device.
14. The method of claim 12, wherein communicating the signal to rotate the camera device includes calculating a position to rotate the camera device in response to determining that the tracked object is at least partially obstructed from the sight line of the camera device and a second sight line of a second camera device.
15. The method of claim 12, wherein communicating the signal to rotate the 


16. The method of claim 12, further generating an alert signal to flash a light of the lighting component in response to detecting the at least partial obstruction.
17. The method of claim 12, wherein communicating the signal to rotate the camera device about a lighting component, includes communicating the signal to constantly rotate the camera device.
17. The method of claim 12, wherein communicating the signal to rotate the camera device around the lighting component, includes communicating the signal to constantly rotate the camera device.
18. At least one non-transitory machine-readable medium including instructions for tracking an object within a surgical field, which when executed by a processor, cause the processor to:
receive, from a camera device, first image information of the surgical field;



communicating a signal to a rotational component associated with the camera device, the signal to cause the camera device to rotate about a radial axis centered on a lighting component, wherein the signal causes the rotational component to rotate the camera device within +/−180 degrees about the radial axis from an initial position;

receive, from the camera device subsequent to the camera device rotating, second image information of the surgical field indicative of a position and orientation of the tracked object within the surgical field; and



receive, from a camera device, first image information of the surgical field;





receive, from the camera device subsequent to the camera device rotating, second image information of the surgical field indicative of a position and orientation of the tracked object within the surgical field;





19. The at least one machine-readable medium of claim 18, wherein to communicate the signal to rotate the camera device, the instructions further cause the processor to calculate a position to rotate the camera device where the tracked object is not obstructed in a second sight line to the camera device without a lighting component rotating.
20. The at least one machine-readable medium of claim 18, wherein to communicate the signal to rotate the camera device, the instructions further cause the processor to calculate a position to rotate the camera device in 



Examiner’s Note: The rotation of the camera device “about a radial axis centered on a lighting component” is interpreted as the camera device rotating radially around a center point in the lighting component. That is to say, the camera device effectively orbits the lighting component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2003/0164953 - See FIG. 1. Camera devices 1 and 2 pivot above the light source 15.
U.S. Patent No. 6,633,328 B1 - See FIG. 4. The camera device located in the center of the lighting source rotates on the same axis as the center of the lighting source. Note, the camera does not move with respect to the lighting source.
U.S. Patent No. 6,434,329 B1 - See FIG. 6. The camera device and the lighting sources rotate 360 degrees based off a common axis where “arms” originate from and support each of the devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481